I concede that the giving of instruction 24 was error, but such error does not justify the setting aside of a verdict of the jury which is so clearly grounded upon substantial evidence to the effect that the defendant railway committed no act of negligence, while on the other hand, the deceased chose, in the face of imminent danger, to recklessly attempt to cross the railway tracks in the face of an approaching train.
Even admitting that there was any right of recovery on the part of the plaintiffs, recovery was allowable only on appropriate averments in the pleadings, and the submission of substantial evidence in support thereof. 25 C.J.S., Death, sec 74.
Rehearing denied May 25, 1945.